IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30219
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHRISTOPHER KINGSLEY, also known as Keg,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 97-CR-50079-1
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Kingsley, federal inmate #09803-035, moves for

leave to proceed in forma pauperis (IFP) on appeal from the

denial of his 18 U.S.C. § 3582(c)(2) motion.    "To proceed on

appeal [IFP], a litigant must be economically eligible, and his

appeal must not be frivolous."   Jackson v. Dallas Police Dep't,

811 F.2d 260, 261 (5th Cir. 1986).

     The only possible issue for Kingsley to raise is the

propriety of the district court’s denial of the 18 U.S.C.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30219
                                  -2-

§ 3582(c)(2) motion.     Kingsley contended in the district court

that an amendment to the guidelines, which purportedly altered

U.S.S.G. § 1B1.3 and the method for determining the relevant

cocaine quantity corresponding to Kingsley’s base offense level,

became effective November 1, 2000, and is given retroactive

effect pursuant to U.S.S.G. § 1B1.10, p.s.      Section 1B1.10(c)

does not list a retroactively applied amendment that would affect

Kingsley’s sentence.     Kingsley was not entitled to a reduced

sentence.    See United States v. Drath, 89 F.3d 216, 218 (5th Cir.

1996).    The district court did not abuse its discretion in

denying Kingsley’s § 3582(c)(2) motion.      See United States v.

Shaw, 30 F.3d 26, 28 (5th Cir. 1994).

     Because the appeal does not raise any issue of arguable

merit, see Jackson, 811 F.2d at 261, IT IS ORDERED that IFP is

DENIED.    See 5TH CIR. R. 42.2.   Because the appeal is frivolous,

it is DISMISSED.

     APPEAL DISMISSED.     MOTION DENIED.